Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153108(42)(43)                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153108
                                                                   COA: 330314
                                                                   Barry CC: 14-000598-FC
  HERBERT MAX BLAIN, JR.,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s October 31, 2017 order is considered, and
  it is DENIED, because it does not appear that the order was entered erroneously.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2017
         s1218
                                                                              Clerk